DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities: Claim 4 recites “the hard particle contains La”. It should be rewritten as “the hard particle further contains La”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the sliding member contains Cu: 2% by mass to 12% by mass with respect to 100% by mass of the matrix”. It is unclear whether this means the hard particle comprises Cu in the claimed weight ratio, the matrix comprises Cu, or both the hard particle and matrix comprise Cu. For purposes of examination, it is presumed to refer to the matrix. Claim 5 depends from claim 4 and is indefinite for the same reason.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2014/0271319).
Regarding claims 1-2, Zheng discloses a powder alloy having the following composition, in weight percent (¶ 17):

Claim 1
Claim 2
Zheng
Cr
5%-20%
5%-10%
0%-30%
W
2%-19%
3%-15%
0%-15%
Mo
25%-40%
25%-35%
0%-28%
Ni
10%-22%
15%-20%
Balance (0%-100%)
Mn
≤10%
≤6%
0%-2%
C
≤2.0%
≤1.4%
0%-2%
Si
≤2.0%
≤1.4%
0%-10%
Fe
Remainder
(0%-58%)
Remainder
(11.2%-52%)
0%-30%


The powder composition disclosed in Zheng overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (CN 105088220).
Regarding claims 1-2, Sun discloses a powder alloy having the following composition, in weight percent (p. 1, ¶ 6-7):

Claim 1
Claim 2
Sun
Cr
5%-20%
5%-10%
15%-35%
W
2%-19%
3%-15%
8%-50%
Mo
25%-40%
25%-35%
2.0%-25%
Ni
10%-22%
15%-20%
4.0%-20%
Mn
≤10%
≤6%
1.0%-15%
C
≤2.0%
≤1.4%
1.0%-6.0%
Si
≤2.0%
≤1.4%
≤2.0%
Fe
Remainder
Remainder
Balance


The powder composition disclosed in Zheng overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 4-5 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: With respect to claim 3 and dependents, the prior art of record does not teach or suggest a sliding member comprising a Fe-based matrix and the claimed hard particles. With respect to claim 9 and dependents, the prior art of record does not teach or suggest the claimed method of sintering a mixture of the claimed hard particles and matrix forming particles.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2016-216762 discloses a powder having a composition similar to that claimed. A rejection over JP 2016-216762 is considered to be cumulative and thus is not made in this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784